UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4669


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

KEVIN CARLTON,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cr-00444-RWT-3)


Submitted:   December 7, 2010              Decided:   January 4, 2011


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven H. Levin, Baltimore, Maryland, for Appellant. Barbara
Suzanne Skalla, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin     Leroy        Carlton         appeals     the    fifty-two-month

sentence       imposed    following         his       guilty    plea,    pursuant     to    a

written plea agreement, to two counts of possession of a firearm

by a convicted felon, in violation of 18 U.S.C. § 922(g) (2006).

Counsel for Carlton filed a brief in this court in accordance

with Anders v. California, 386 U.S. 738 (1967), certifying that

there are no non-frivolous issues for appeal, but questioning

whether: (1) Carlton’s guilty plea was valid under Federal Rule

of Criminal Procedure 11 (“Rule 11”); and (2) the court imposed

an unreasonable sentence.                  Carlton filed a pro se supplemental

brief,      arguing      that     (1)      the       Government    breached     the     plea

agreement; and (2) he received ineffective assistance of counsel

because he was not advised that he could withdraw his guilty

plea.

               Because Carlton did not move to withdraw his guilty

plea in the district court or raise any objections to the Rule

11 colloquy, the colloquy is reviewed for plain error.                                United

States v. General, 278 F.3d 389, 393 (4th Cir. 2002); United

States v. Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002).                                   To

demonstrate plain error, a defendant must show that: (1) there

was    an   error;     (2)      the   error      was     plain;    and   (3)   the    error

affected his “substantial rights.”                      United States v. Olano, 507

U.S.    725,    732    (1993).         A   defendant’s         substantial     rights      are

                                                 2
affected if the error “influenced the defendant’s decision to

plead guilty and impaired his ability to evaluate with eyes open

the     direct           attendant         risks            of         accepting           criminal

responsibility.”           United States v. Goins, 51 F.3d 400, 402-03

(4th Cir. 1995) (internal quotation marks omitted); see also

Martinez,     277     F.3d     at    532     (holding            that     a    defendant         must

demonstrate       that    he     would     not       have    pled      guilty       but    for    the

error).

             Counsel       challenges        the        adequacy          of    the       Rule    11

proceeding but does not specify any deficiencies.                                    A review of

the record reveals that the district court complied with the

requirements        of    Rule      11,    ensuring          that       Carlton’s         plea    was

knowing     and   voluntary,        that     he      understood          the   rights       he    was

giving up by pleading guilty and the sentence he faced, and that

he committed the offenses to which he pled guilty.                                       Therefore,

we hold that Carlton’s guilty plea was knowing and voluntary.

             Next,        counsel         challenges             the     reasonableness            of

Carlton’s sentence.            We review a sentence imposed by a district

court under a deferential abuse of discretion standard.                                    Gall v.

United States, 552 U.S. 38, 45 (2007); United States v. Lynn,

592   F.3d    572,       578-79     (4th    Cir.       2010)        (abuse      of       discretion

standard of review applicable when defendant properly preserves

a   claim    of   sentencing        error    in       district         court    “[b]y       drawing

arguments     from       [18     U.S.C.]     §        3553       [2006]       for    a     sentence

                                                 3
different      than   the      one   ultimately          imposed”).                We     begin    by

reviewing      the     sentence        for     significant               procedural          error,

including such errors as “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting

a   sentence     based    on    clearly       erroneous           facts,       or    failing       to

adequately       explain       the     chosen          sentence           —        including       an

explanation for any deviation from the Guidelines.”                                       Gall, 552

U.S. at 51.      If there are no procedural errors, we then consider

the    substantive       reasonableness           of   the       sentence,          taking     into

account the totality of the circumstances.                                United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

              “When rendering a sentence, the district court ‘must

make     an    individualized           assessment               based        on     the      facts

presented.’”         United States v. Carter, 564 F.3d 325, 328 (4th

Cir.   2009)     (quoting      Gall,    552       U.S.      at    50).         Accordingly,         a

sentencing court must apply the relevant § 3553(a) factors to

the particular facts presented and must “state in open court”

the particular reasons that support its chosen sentence.                                          Id.

The    court’s    explanation        need     not      be    exhaustive;             it    must   be

“sufficient ‘to satisfy the appellate court that [the district

court] has considered the parties’ arguments and has a reasoned

basis for exercising [its] own legal decisionmaking authority.’”



                                              4
United States v. Boulware, 604 F.3d 832, 837 (4th Cir. 2010)

(quoting Rita v. United States, 551 U.S. 338, 356 (2007)).

              We conclude that the sentence imposed by the district

court was both procedurally and substantively reasonable.                            The

district court used the correct Guidelines range and understood

that it was advisory.           It imposed a within-Guidelines sentence,

see U.S.       Sentencing     Guidelines       Manual   (“USSG”)     ch.   5,    pt.   A

(sentencing      table)     (2009),   considered        both   parties’      arguments

and the § 3553(a) factors, and provided a clear explanation for

its decision.         Counsel questions the court’s deviation from the

terms of the plea agreement * but correctly concludes that the

court did not err when it enhanced Carlton’s offense level by

three       levels.     The    district        court    was    not   bound      by   the

Government’s recommendation of a certain sentence or sentencing

range in the plea agreement.                   Fed. R. Crim. P. 11(c)(1)(B).

Accordingly, we hold that the sentence imposed by the district

court was reasonable.

              In his pro se supplemental brief, Carlton argues that

the Government breached the plea agreement because he agreed to

a sentence of thirty-three to forty-one months’ imprisonment but


        *
       In the plea agreement, the Government mistakenly suggested
that Carlton was subject to a two-level enhancement pursuant to
USSG   § 3C1.2,   rather   than   the   appropriate   three-level
enhancement pursuant to USSG § 3C1.3.



                                           5
received     a    fifty-two       month     sentence.            (Pro     Se    Br.    at    1).

Although a breach of a plea agreement by the government can

invalidate an appellate waiver, see generally Santobello v. New

York, 404 U.S. 257, 262 (1971) (stating that “when a plea rests

in   any   significant       degree       on    a   promise       or     agreement      of   the

prosecutor, . . . such promise must be fulfilled”), “no party is

obligated to provide more than is specified in the agreement

itself.”     United States v. Peglera, 33 F.3d 412, 413 (4th Cir.

1994) (citations omitted).                In other words, “the government is

held only to those promises that it actually made.”                             Id.

             We hold that the Government did not breach the plea

agreement.        Carlton’s plea agreement did not contain a promise

that   Carlton      would    be    sentenced          within       the    thirty-three         to

forty-one month range.            The signed agreement specifically states

that   the       district    court     is       not      bound     by     the    agreement’s

sentencing       recommendation       and       has      the    authority       to    impose    a

sentence up to the ten-year statutory maximum.                            Furthermore, the

Government       requested    a    sentence         at    the    low     end    of    the    plea

agreement’s incorrect calculation.                    Thus, the Government did not

breach the plea agreement.

             Finally,        Carlton           claims       that        counsel       rendered

ineffective assistance by failing to inform him that he could

withdraw his guilty plea at sentencing.                          Claims of ineffective

assistance of counsel are not cognizable on direct appeal unless

                                                6
the     record     conclusively         establishes           that     counsel       provided

ineffective assistance.               United States v. Baldovinos, 434 F.3d

233, 239 (4th Cir. 2006).               Because there is no evidence in the

record    that    counsel       was   ineffective,            we    hold    that    Carlton’s

claim is not ripe for review in this appeal; rather, it must be

asserted,       should    Carlton       wish       to    do   so,     in    an    appropriate

motion for post-conviction relief.

            In accordance with Anders, we have examined the entire

record and find no other meritorious issues for appeal.                                       We

therefore    affirm       the    district      court’s         judgment.           This   court

requires that counsel inform Carlton, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If    Carlton       requests      that       a   petition      be     filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may     move    in    this    court          for   leave    to    withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was served on Carlton.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately            presented      in    the    materials

before    the     court    and    argument         would      not    aid    the    decisional

process.

                                                                                     AFFIRMED




                                               7